I concur in the majority opinion and write separately on Assignment of Error I only to emphasize my belief that this is a legislative issue for the General Assembly. Inherent but unspoken in this case is the legal reality that two individuals of the same sex cannot marry under existing Ohio law and therefore cannot be spouses to each other. Until such time as the General Assembly of Ohio changes the law pertaining to same-sex marriages or rewrites the adoption statutes to specifically allow the requested legal relationship, I cannot interpret the existing adoption statute as contemplating a spousal relationship between two individuals of the same sex such as to create a stepparent relationship in a legal context. *Page 293